CROCKETT, Justice:
(concurring, with comments).
I am in entire agreement with the decision affirming the judgment of the trial court. But it seems to me that there could be a misunderstanding as to two statements made therein. Therefore, regretting the necessity of this addendum, I feel impelled to state as follows:
1. The conclusion of the opinion states that . . if there was a mistake in drafting the instrument, it nevertheless expressed the settlor’s true intention.” This strikes me as a paradox. That is, if there was a mistake, it would not express her true intention. But the fact appears to be that, however it was drafted, she signed it, and presumably, willingly and knowingly. It is therefore reasonable to conclude that it represented her intent. Moreover, as the main opinion points out, it was thereafter amended and sufficient time elapsed that if it had not done so, she could and should have changed it.1
The opinion mentions that the terms of the trust instrument are not ambiguous, thereby seeming to imply that unless they are, a mistake could not be remedied. In my judgment this is not true. For example, suppose the lawyer had used an entirely different form and had settled the property upon a complete stranger and that the settlor had signed without noticing the mistake. Surely, no one would argue but that if those facts were shown by clear and convincing evidence, the instrument could have been reformed even though there was no uncertainty or ambiguity therein. The authorities uniformly affirm that equity will reform an instrument which is merely ambiguous or uncertain; and it will, a for-tiori, reform one which is completely mistaken.2

. That continuance in existence of will where there was opportunity to correct may be considered as evidence that it represented testatrix’s intent see In Re Lavelle’s Estate, 122 Utah 253, 248 P.2d 372 (1952).


. Peterson v. Eldredge, 122 Utah 96, 246 P.2d 886 (1952) ; and see 76 O.J.S. Reformation of Instruments, § 25, and numerous cases therein cited.